 

Exhibit 10.3



 

Option Recipient: __________________

Total Number of Shares Covered by the Option:___________

 

NUO THERAPEUTICS, INC.

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

Nuo Therapeutics, Inc., a Delaware corporation (the “Company”), is pleased to
grant to the Eligible Person signing below (“you” or “Grantee”) the stock option
(the “Option”) described herein under the Nuo Therapeutics, Inc. 2016 Omnibus
Incentive Compensation Plan (as amended, the “Plan”). This Nonqualified Stock
Option Award Agreement (this “Agreement”) is the Award Agreement for the Option.
For tax purposes, this Option shall not be treated as an Incentive Stock Option.

 

Basic Terms and Conditions of Option:

 

Grant Date: ___________     Exercise Price per Share: ___________     Term of
the Option: 10 years (i.e., expiring ________)     Shares Covered by Option:
______ Shares

 

Vesting Schedule: Subject to the Plan and this Agreement, the Option vests and
may be exercised in whole or in part in accordance with the following schedule,
provided, that, in each case, vesting will occur only if no Termination of
Affiliation with respect to Grantee occurs at any time prior to the applicable
vesting date:

 

Cumulative Number of Shares

Vesting Date                                                  Purchasable Upon
Exercise of Option

 

The Additional Terms and Conditions and the Plan described below are
incorporated in this Agreement by reference and contain important information
about your Option. Copies of all of the documents set forth below are being
provided to you concurrently with this Agreement. Please review them carefully
and contact the Company’s Chief Executive Officer or Chief Financial Officer if
you have any questions.

 

·Additional Terms and Conditions describes how to exercise your Option, what
happens if you cease to remain employed with, or cease to remain in a director
or consulting relationship (as applicable) with, the Company before you exercise
your Option, and where to send notices.

 

·The Plan contains the detailed terms that govern your Option. If anything in
this Agreement or the other attachments is inconsistent with the Plan, the terms
of the Plan, as amended from time to time, will control. All capitalized terms
used herein that are not defined herein but that are defined in the Plan have
the same meanings given them in the Plan.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

Please sign in the space provided below, keep a copy of this Agreement for your
records, and return two originals to the Company’s Chief Executive Officer or
Chief Financial Officer.

 

Signature of Grantee:   Nuo Therapeutics, Inc.             By:  
Name:  __________________     Name:   David Jorden       Title:        
Residence Address:   Notice Address:                  


 

 2 

 

 

ADDITIONAL TERMS AND CONDITIONS OF YOUR OPTION

 

1.            Acceptance. The grant of the Option will be revoked automatically
without further action or notice if you do not, within thirty (30) days after
the Grant Date, accept this Agreement by signing and returning this Agreement to
the Company. By accepting this Agreement, you accept the grant of the Option on
the terms and conditions of this Agreement and the Plan, acknowledge receipt of
a copy of the Plan, and warrant that you are free to enter into this Agreement
and do not have any legal obligations that are inconsistent with this Agreement.

 

2.            Exercise Procedures.

 

(a)          The Option is not exercisable until you accept this Agreement.
Thereafter, the Option is exercisable only to the extent and in the manner
described in this Agreement and the Plan.

 

(b)          To the extent that the Option is vested and exercisable as provided
in the Basic Terms and Conditions of this Agreement, and it has not been
forfeited or expired under Section 3 or Section 4 below, you may exercise the
Option as to all or any portion of the Shares for which it is vested and
exercisable.

 

(c)          Unless otherwise expressly permitted by the Committee, the Option
must be exercised for whole Shares only. The exercise date of your Option is the
date of delivery to the Committee of your notice of exercise (in the form
promulgated by the Company for this purpose). The notice of exercise must be
accompanied by payment of the Exercise Price and any applicable tax withholding
in full. You may pay the Exercise Price (a) in cash, personal check or wire
transfer, (b) by delivery of Shares you own prior to exercise, valued at their
Fair Market Value on the date of exercise, (c) with the approval of the
Committee, by Shares acquired upon the exercise of the Option, such Shares
valued at their Fair Market Value on the date of exercise, (d) with the approval
of the Committee, by Restricted Shares you hold prior to the exercise of the
Option, each such share valued at the Fair Market Value of a Share on the date
of exercise; or (e) subject to applicable law (including the prohibited loan
provisions of Section 402 of the Sarbanes Oxley Act of 2002), through the sale
of the Shares acquired on exercise of the Option through a broker-dealer to whom
you have submitted an irrevocable notice of exercise and irrevocable
instructions to deliver promptly to the Company the amount of sale proceeds
sufficient to pay for such Shares. Upon exercise, you must pay the applicable
tax withholding in full in accordance with a method specified in Section 18.1 of
the Plan that is acceptable to the Committee in its sole discretion. You will
need to contact the Committee before you exercise your Option to determine the
amount of any required tax withholding and required payment method.

 

(d)          The Committee may in its discretion specify that, if any Restricted
Shares (“Tendered Restricted Shares”) are used to pay the Exercise Price, (i)
all the Shares acquired on exercise of the Option shall be subject to the same
restrictions as the Tendered Restricted Shares, determined as of the date of
exercise of the Option, or (ii) a number of Shares acquired on exercise of the
Option equal to the number of Tendered Restricted Shares shall be subject to the
same restrictions as the Tendered Restricted Shares, determined as of the date
of exercise of the Option.

 

 3 

 

 

3.            Effect of Termination of Affiliation.

 

(a)          If you experience a Termination of Affiliation for any reason, the
Option, to the extent it is not vested and exercisable at the time of the
Termination of Affiliation, shall be forfeited to the Company simultaneously
with the Termination of Affiliation.

 

(b)          If you experience a Termination of Affiliation by reason of a
termination by the Company (or Affiliate) for Cause (or a resignation or other
voluntary termination at a time in which Cause for termination exists), the
entire Option shall be forfeited to the Company simultaneously with such
Termination of Affiliation, including to the extent the Option is otherwise
vested and exercisable at the time of such Termination of Affiliation.

 

(c)          If you experience a Termination of Affiliation by reason of your
death or Disability (within the meaning of Section 2.13(a) of the Plan), the
Option, to the extent it is otherwise vested and exercisable at the time of such
Termination of Affiliation, shall expire at 5:00 p.m., Eastern time, on the date
that is one year after the date of such Termination of Affiliation.

 

(d)          If you experience a Termination of Affiliation for any reason not
specified in Section 3(b) or Section 3(c) above, the Option, to the extent it is
otherwise vested and exercisable at the time of such Termination of Affiliation,
shall expire at 5:00 p.m., Eastern time, on the date that is ninety (90) days
after the date of such Termination of Affiliation.

 

(e)          For purposes of this Agreement, “Cause” shall mean the occurrence
of any of the following: you (i) commit, are convicted of or plead guilty or no
contest to, a felony or crime involving dishonesty, theft, violence or moral
turpitude; (ii) commit a material act constituting fraud, theft, dishonesty
(including relating to financial matters) or material deceit, whether or not
related to your services to the Company; (iii) improperly and without
authorization from the Board disclose to any Person any material information
constituting confidential information or a trade secret of the Company or its
Affiliates; (iv) commit an act constituting a violation of applicable law
relating to the workplace environment (including laws relating to sexual
harassment or age, race, sex or other prohibited discrimination); (v) use or
possess any unprescribed controlled substance or are intoxicated while
performing your duties to the Company; (vi) substantially fail or are unable
(other than by reason of your death or Disability) to perform such duties,
complete such tasks or follow such direction as reasonably prescribed by the
Board or officers of the Company to whom you report, or to carry out effectively
any other obligations to the Company or its Affiliates; (vii) fail to observe
material policies of the Company or its Affiliates; (viii) act with gross
negligence or willful misconduct in the performance of your duties to the
Company or its Affiliates; (ix) are chronically absent from work other than for
reasonable medical or other reasons; or (x) breach any material term of any
agreement you have with the Company or any of its Affiliates. Notwithstanding
the foregoing, if you have an employment or other agreement in effect with the
Company specifying a different definition for the term “Cause”, then the
definition in such agreement will also control and govern for purposes of this
Agreement.

 

 4 

 

 

4.            Expiration. Notwithstanding anything to the contrary, the Option
shall expire at 5:00 p.m., Eastern time, on the last day of the Term of the
Option provided in the Basic Terms and Conditions of this Agreement, unless
earlier forfeited or expired under Section 3 above.

 

5.            Effect of Expiration or Forfeiture. If and to the extent that the
Option is forfeited or expires under this Agreement, as of the time of
forfeiture or expiration, the Option shall no longer be outstanding or
exercisable under any circumstances. Forfeiture or expiration shall occur
automatically, without the need for consideration and without the need for
further action by or notice from the Company. The Company is under no obligation
to provide notice of any pending expiration of the Option to you.

 

6.            No Transfers. Except as otherwise expressly permitted by the Plan,
this Option is not assignable or transferable other than by will or the laws of
descent and distribution and may be exercised, during the Grantee’s lifetime,
only by the Grantee.

 

7.            Corporate Transaction. Upon a Corporate Transaction, unless
assumed by the Surviving Company or replaced with an equivalent Award granted by
the Surviving Company in substitution for the Option, (a) the Option, to the
extent it is not vested and exercisable as of the consummation of such Corporate
Transaction, shall be cancelled without any payment to you as of the
consummation of the Corporate Transaction (unless the Committee, in its sole
discretion, accelerates the vesting of the Option), and (b) to the extent that
the Option is vested and exercisable as of the consummation of such Corporate
Transaction, the Committee may either (i) allow you to exercise the Option
within a reasonable period prior to the consummation of the Corporate
Transaction and cancel the Option to the extent that it remains unexercised upon
consummation of the Corporate Transaction, or (ii) cancel the Option in exchange
for a payment (in cash, or in securities or other property) in an amount equal
to the amount that you would have received (net of the Exercise Price) if such
vested Option was exercised immediately prior to the consummation of the
Corporate Transaction. Notwithstanding the foregoing, if the Option is not
assumed by the Surviving Company or replaced with an equivalent Award issued by
the Surviving Company and the Exercise Price with respect to the Option exceeds
the Fair Market Value of the Shares immediately prior to the consummation of the
Corporate Transaction, the entire Option shall be cancelled as of the
consummation of the Corporate Transaction without any payment to you.

 

8.            Notices. All notices pursuant to this Agreement will be in writing
and either (a) delivered by hand, (b) mailed by United States certified mail,
return receipt requested, postage prepaid, or (c) sent by an internationally
recognized courier that maintains evidence of delivery and receipt. All notices
or other communications will be directed to the parties’ respective addresses
set forth on the signature page of this Agreement (or to such other addresses as
either party may designate by notice to the other).

 

 5 

 

 

9.            Miscellaneous. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware, other than its laws
respecting choice of law. Any waiver by you or the Company of any condition or
the breach of any term or provision in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall apply only to that instance and
will not be deemed to waive conditions or breaches in the future. This Agreement
may be executed in multiple copies and each executed copy shall be deemed an
original of this Agreement. Except as permitted by the Plan, no amendment of
this Agreement shall be valid unless it is in writing and signed by you and the
Company. This Agreement shall be binding on all successors and permitted assigns
of the Company and you, including your estate and the executor, liquidator,
administrator or trustee of such estate, and any receiver or trustee in
bankruptcy or representative of your creditors. This Agreement contains the
entire Agreement of the parties hereto and no representation, inducement,
promise, or agreement or otherwise between the parties not embodied herein shall
be of any force or effect, and no party will be liable or bound in any manner
for any warranty, representation, or covenant except as specifically set forth
herein.

 

10.           Employment/Relationship. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or its Affiliates to terminate
your employment or other relationship at any time (with or without Cause), nor
confer upon you any right to continue in the employ of, or other relationship
with, the Company or its Affiliates for any period of time or to continue your
present (or other) rate of compensation.

 

11.           Time is of the Essence. Time is of the essence with respect to
your exercise of the Option.

 

 6 

 

 

FORM OF CONSENT AND AGREEMENT OF SPOUSE

 

The undersigned spouse and/or domestic partner of the corresponding Grantee set
forth opposite the undersigned spouse or domestic partner’s signature, hereby
states and agrees as follows: I understand that the Agreement does not create
for me any right in the options to acquire the Company’s common stock owned by
my spouse or domestic partner, as applicable, (the “Options”), but applies only
to any marital or spousal interest I may have apart from the Agreement. I
understand that pursuant to the Agreement, the Options are subject to the
Company’s right to terminate the Options upon the terms and conditions set forth
in the Agreement. I hereby consent to and agree to be legally bound by the
provisions of the Agreement, and agree that I will make no transfer of the
Options, or my interest in them (if any), in violation of the provisions of the
Agreement. I hereby direct and authorize that any will, trust agreement or other
testamentary document I have executed or may execute, to the extent such will,
trust or other testamentary document pertains to options to acquire shares of
the Company’s common stock, shall be subject to the provisions of the Agreement.
My failure to otherwise make any such direction and authorization shall not
affect the validity or enforceability of this consent and agreement. I have
either been advised by legal counsel of my own choice as to the significant
effect which signing this consent and agreement has on my property rights, or I
have freely chosen not to seek such advice. I consent to and agree to be legally
bound by the terms of the Agreement.

 

Grantee’s Name:  

 

Spouse’s Signature:       Spouse’s Name:  

 

 7 



